Title: From Thomas Jefferson to William Dickson, 3 January 1807
From: Jefferson, Thomas
To: Dickson, William


                        
                            Jan. 3. 1807.
                        
                        Th: Jefferson presents his compliments to Doctr. Dickson and observes that his rule has been not to grant a
                            pardon but on the recommendation of the judge before whom the conviction was. judge McNary’s signature is to a very
                            different matter. but in consideration of the distance, & of the time that would require to obtain an answer from the
                            judge & the signers of the petition being unknown to Th:J. if Doctr. Dickson will have the goodness to have a
                            consultation with the representatives & Senators of the state, who perhaps may know Moore, or the signers of the
                            petition, and they should be of opinion it would be proper to pardon, Th:J. would consider their opinion as a sufficient
                            evidence of the propriety of issuing the pardon, & would file it as such in the office instead of the recommendation of
                            the judge.
                    